Citation Nr: 1444683	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  09-06 946A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in New York, New York


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to January 6, 2006.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel





INTRODUCTION

The Veteran served on active duty from November 1977 to December 1978.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2008 rating decision in which the RO, inter alia, awarded the Veteran a TDIU, effective January 6, 2006.  In March 2008, the Veteran filed a notice of disagreement (NOD) with the assigned effective date.  A statement of the case (SOC) was issued in March 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2009.

In January 2012, a Deputy Vice Chairman of the Board granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2013).

In January 2012, the Board denied a TDIU prior to January 6, 2006.  The Veteran appealed the January 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2012, the Court granted a joint motion for remand filed by representatives for both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the joint motion.  In September 2012 and March 2014, the Board remanded the appeal for further development.  

The Board notes that, while the Veteran previously was represented by Disabled American Veterans, in July 2012, the Veteran granted a power-of-attorney in favor of private attorney Robert V. Chisholm, who has submitted written argument on her behalf.  The Board recognizes the change in representation.

In July 2014, the Veteran's attorney submitted additional evidence in support of the claim, without a waiver of review by the Agency of Original Jurisdiction (AOJ).  However, in light of the favorable disposition of the Veteran's claim for a TDIU below, the Board finds that she is not prejudiced by the Board continuing to decide the merits of the appeal. 

The Board notes that in addition to the Veteran's paper claims file, there are paperless, electronic files associated with her claim (Virtual VA and Veterans Benefits Management System (VBMS)).  A review of her Virtual VA and VBMS files reveals documents that are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  


FINDINGS OF FACT

1.  As of July 28, 2003 (the date of receipt of her claim), the Veteran has been service connected for Hodgkin's disease, rated as 30 percent disabling; residuals of splenectomy, rated as 30 percent disabling; premature menopause/infertility, rated as 10 percent disabling; abdominal adhesions, rated as 10 percent disabling; scars, rated as 10 percent disabling and osteoporosis of the lumbar spine, rated as noncompensably disabling.  Her combined rating was 70 percent.

2.  The Veteran's service-connected disabilities meet the percentage requirements for the award of a TDIU, and the collective evidence suggests that her service-connected disabilities preclude him from obtaining and retaining substantially gainful employment consistent with his education and vocational experience since July 28, 2003, the date of receipt of her claim.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for a TDIU are met from July 28, 2003.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the favorable disposition of the Veteran's claim for a TDIU, the Board finds that all notification and development action needed to render a fair decision on this claim has been accomplished.

II.  Analysis

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  Additionally, disabilities resulting from a common etiology will be considered as one disability for the purposes of having one 60 percent disability or one 40 percent disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

In this case, the Veteran meets the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for an award of a schedular TDIU for the period prior to January 6, 2006.  Beginning the date of receipt of her claim, July 28, 2003, she had a combined disability rating of 70 percent and "one" disability rated at least 40 percent disabling as all of her service-connected disabilities at the time-Hodgkin's disease (rated as 30 percent disabling), residuals of splenectomy (rated as 30 percent disabling), premature menopause/infertility (rated as 10 percent disabling), abdominal adhesions (rated as 10 percent disabling), scars (rated as 10 percent disabling) and osteoporosis of the lumbar spine (rated as noncompensably disabling)-were a result of a common etiology, treatment for service-connected Hodgkin's disease.  Thus, the remaining question is whether the Veteran's service-connected disabilities, in fact, rendered her unemployable prior to January 6, 2006.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.

The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the pertinent evidence in light of the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that a TDIU is warranted beginning on July 28, 2003, the date of receipt of her claim.

Initially, the Board notes that the Veteran's highest level of education was two semesters of college.  However, her only post-service employment experience has been as a painter.  She has not been employed at any time pertinent to this appeal.  On her June 2003 VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), the Veteran indicated that she had last been employed in 1996 but had never worked full time.  She has stated that residuals of her service-connected Hodgkin's disease - namely, constant fatigue, pain, and severe constipation and diarrhea - prevent her from securing substantially gainful employment.  She has reported being in constant pain, feeling sluggish, and fatigued.  See e.g. Veteran's reports in VA outpatient treatment records dated July 2004, October 2004, January 2005, and November 2005.  In a December 2003 letter, a private treatment provider indicated that the Veteran had been a patient since August 2003 and that she was unable to sit for long periods.  At the January 2004 VA examination, the Veteran reported that she could not work more than four hours per day due to fatigue, pain, and/or bowel problems.  

In support of her claim, the Veteran submitted three opinions from a vocational rehabilitation consultant, E.H.  In a September 2012 letter, E.H. opined that based on the continuity of the medical record in regards to fatigue, limited stamina, episodes of intestinal problems, and back and leg pain and numbness, it was at least as likely as not that the Veteran was unable to secure or follow substantially gainful employment going back many years.  E.H. explained that the Veteran has only been able to work in a limited capacity since 1978 and that her work capacity declined substantially by 1999.  E.H. noted that the conclusions were based on a review of the Veteran's VA file and a thorough phone interview with the Veteran regarding her education and employment history as well as her functional abilities and limitations related to her service-connected conditions.  

In April 2013, the Veteran underwent a VA examination to determine whether she was unemployable.  The VA examiner determined that it was less likely than not that the Veteran was unable to sustain or gain employment between July 2003 and January 2006 as her Hodgkin's disease was in remission and her acute illnesses would not have precluded employment. 

In June 2013, E.H. reviewed the April 2013 VA examination report and offered an updated opinion, reiterating that the Veteran "has been unable to secure or follow a substantially gainful occupation since at least 1999 due to fatigue, limited stamina, episodes of intestinal problems, and leg pain and numbness - all related in the records to treatment for Hodgkin's."  

In its March 2014 Remand, the Board found that the April 2013 VA opinion did not discuss the functional effects of each of the Veteran's service-connected disabilities for the period from the July 2003 claim for a TDIU through January 6, 2006.  The Board further noted that the examiner should have discussed whether it was possible to distinguish the effects/impairment associated with service-connected disability(ies) from that associated with nonservice-connected disability(ies).  The Board pointed out, that where it is not possible to distinguish the effects and impairment associated with nonservice-connected condition(s) from those associated with service-connected condition, the reasonable doubt doctrine dictates that all such symptoms be attributed to the Veteran's service-connected disability. See Mittleider v. West, 11 Vet. App. 181 (1998).

In April 2014, a VA addendum opinion was obtained and the VA physician determined that, for the period in question, the Veteran "appears to have been able to sustain sedentary work."  The examiner based the decision on the impression that the Veteran's Hodgkin's disease, splenectomy, scars, adhesions, and osteoporosis symptoms were not moderate or severe.  The examiner did not specifically address the effects of the service-connected disabilities on the Veteran's ability to perform manual labor as a painter.   
   
In July 2014, E.H. reviewed the April 2014 VA opinion and in regards to the finding that the Veteran would have been able to sustain sedentary work, noted that the Veteran did not have transferrable skills to obtain or maintain sedentary work.  E.H. noted that painting is considered to be a skilled trade but the acquired skills are unique to that occupation.  E.H. noted that the Veteran has a high school education and two semesters of college completed in the mid-1970's.  E.H. also noted that the Veteran has no marketable computer or clerical skills and that her only occupation since leaving service was that of a house painter.  E.H. reiterated that she worked part-time throughout her work history due to fatigue and bilateral leg numbness, all due to treatment for her service-connected Hodgkin's disease.  E.H. ultimately concluded that "with the continuing symptoms of her service related conditions and the lack of transferrable skills, it is at least as likely as not that [the Veteran] has been unable to secure and follow a substantially gainful occupation since July 25, 2003."  

The Board previously denied this claim, in January 2012, in large part because the Veteran was not yet service-connected for her lower extremities the period in question, namely from July 28, 2003 to January 6, 2006, and the evidence seemed to indicate that if she had difficulty working, it was due to the non-service connected lower extremity symptoms.  However, upon consideration of the additional VA and private opinions, the Board finds that the Veteran's service-connected disabilities, together with her lack of transferrable skills to sedentary labor, rendered her unemployable during the period in question.  

The Veteran's vocational background is in manual labor.  The Board finds that the Veteran's functional impairment caused by residuals of treatment for service-connected Hodgkin's disease precluded manual labor during the period in question.  In this regard, the Veteran consistently reported that she could not sit or stand for long periods, and could only work for four hours due to fatigue and lower extremity symptoms which have been attributed to service-connected Hodgkin's disease.  Moreover, the Board further notes that the April 2014 VA opinion did not address the effect of the service-connected disabilities on the Veteran's ability to do manual labor painting houses.  Thus, the Board applies Mittleider, supra, as it cannot distinguish whether the then service-connected disabilities alone, or the not yet service-connected lower extremity disabilities (also residuals of treatment for service-connected Hodgkin's disease), caused the Veteran to be unable to stand for long periods to work as a painter. 

With respect to the Veteran's ability to maintain substantially gainful sedentary employment, the record does not indicate that the Veteran has any training or skills for sedentary employment.  Her two semesters of college were completed nearly 40 years ago and her employment history is limited to working as a painter.  The Board places a high probative value on the July 2014 private opinion which both addressed the April 2014 VA opinion regarding sedentary employment and discussed the Veteran's lack of transferrable skills.  In this case, E.H. reviewed the Veteran's educational and occupational history and determined that she did not have any transferrable skills in order to obtain or maintain, gainful sedentary work during the period in question.  Specifically, E.H. determined that she does not have any marketable computer or clerical skills.  Based on the foregoing, the Board finds that the Veteran did not have any transferrable skills to work in a sedentary occupation during the period in question.  As she has been found to not be able to do manual labor and had no transferrable skills to do sedentary work, the Board finds that she is entitled to a TDIU for the period from July 28, 2003 to January 1, 2006. 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also, 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Considering the totality of the evidence and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for a TDIU are met since July 28, 2003, the date of receipt of the Veteran's claim.


ORDER

A TDIU is granted as of July 28, 2003, subject to the legal authority governing the payment of compensation benefits. 



____________________________________________
KRISTY L. ZADORA
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


